It was suggested that the Deft (Pit. below) had delivered a Writ ag’t one to the Plaintif’s Undersherif and ordered him to take no Security on Purpose to get a Judgment against the Sherif which he did The Undersherif was offered to prove this
It was objected he was no good Witness being answerable to the now Pit. and so concerned in Interest
The Pit. offered to release him but the Court would not admit him a Witness.
Note he was an Indigent Person and the Pit. did not actually release him only offered to do so
Lee, Tayloe, & Randolph for admitting him but Randolph next morning changed his Opinion because the Witness was not actually released Lee and Tayloe not in Court
If he had been actually released he ought to have been a Witness Vide.